— Appeal by defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered July 2, 1982, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed, and case remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (subd 5). We find that defendant was not denied his due process right to a speedy trial (CPL 30.20; People v Taranovich, 37 NY2d 442). Furthermore, by entering a plea of guilty defendant forfeited his right to claim that he was deprived of his statutory right to a speedy trial (People v O’Brien, 84 AD2d 567, affd 56 NY2d 1009). Mangano, J. P., O’Connor, Brown and Boyers, JJ., concur.